United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1158
Issued: November 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2016 appellant filed a timely appeal from a March 31, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right elbow
injury causally related to a December 22, 2015 employment incident.
FACTUAL HISTORY
On February 17, 2016 appellant, then a 59-year-old insulator, filed a traumatic injury
claim (Form CA-1), alleging that on December 22, 2015, while working in a small area in an
engine room and pulling wire to tie pads, his right elbow struck a foundation in the funny bone
area. He did not stop work.
1

5 U.S.C. § 8101 et seq.

In a statement dated February 16, 2016, appellant indicated that on December 22, 2015
he was working in a small area in an engine room pulling wire to tie pads and his right elbow
struck the corner of the foundation in the funny bone area. He reported shaking off the pain and
informing his supervisor that he was all right. Appellant indicated that five days later his arm
started to ache and he sought treatment. His symptoms persisted and he scheduled surgical
intervention in March 2016 consistent with treatment recommendations of his physician.
Appellant was treated by Dr. Gregory W. Pierce, a Board-certified family practitioner, on
December 27, 2015, for right hand pain. He reported noticing pain in the right shoulder, upper
limb, arm, and forearm. Appellant noted that he did not sustain a specific injury. Dr. Pierce
noted findings on examination of mild tenderness to palpation of the trapezius and scapula on the
right, intact range of motion of the cervical spine, no thoracic or lumbar tenderness, mild
tenderness to palpation over the anterior aspect of the right shoulder, intact reflexes, and negative
Tinel’s sign bilaterally. He noted a December 28, 2015 x-ray of the cervical spine revealed
anterior spondolytic changes, multilevel degenerative disc disease, facet arthrosis, and mild
torticollis. Dr. Pierce noted an x-ray of the right shoulder revealed arthritis of the
acromioclavicular joint. He diagnosed cervical radiculopathy and pain in the right shoulder.
On January 4 and 14, 2016 appellant was treated by Dr. Nicholas K. Sablan, an
orthopedist, for right elbow pain and numbness. He noted his symptoms were present since
sustaining a direct blow to the medial side of his elbow in June 2015. Appellant noted symptoms
of persistent medial sided elbow pain, radiation of symptoms to the right hand, and episodic pain
which was worse with prolonged activities. Dr. Sablan noted findings on examination of normal
alignment, isolated tenderness along the ulnar nerve, positive Tinel’s and elbow flexion test,
negative Spurling, no ulnar nerve subluxation, no lateral-sided tenderness, no crepitance, full
range of motion of the elbow, no intrinsic atrophy, and sequela of a mallet finger affecting the
index finger. He noted a January 4, 2016 x-ray of the right elbow revealed no evidence of
fracture or dislocation with preserved radiocapitellar and ulnar trochlear joint space. Dr. Sablan
diagnosed injury of the ulnar nerve at the right forearm level from striking it against other
stationary object and right ulnar neuritis present for over six month. He recommended surgery.
Appellant submitted an electromyogram (EMG) dated January 6, 2016 which revealed
median sensory neuropathy at the wrist consistent with mild left carpal tunnel syndrome and
mild acute left C8 radiculopathy. He also submitted a position description for an insulator.
By letter dated February 26, 2016, OWCP advised appellant of the type of evidence
needed to establish his claim, particularly requesting that appellant submit a physician’s reasoned
opinion addressing the relationship of his claimed condition and the work incident.
Appellant submitted an undated statement and reiterated the factual circumstances
surrounding his right elbow injury. He submitted several notification of SF-50’s personnel
action from 2014 to 2015 which provided salary increases.
Appellant was seen by Dr. Sablan on February 29, 2016 for a history and physical prior
to surgery. He reported that appellant’s symptoms had been present since sustaining a direct
blow to the medial side of his elbow in June 2015. Dr. Sablan noted examination findings of no
cervical tenderness, negative Spurling test, normal alignment, tenderness along the ulnar nerve,
positive Tinel’s and elbow flexion test, no ulnar nerve subluxation, no crepitance, full elbow
2

range of motion with no instability, no intrinsic atrophy and sequela of a mallet finger affecting
the index finger. He diagnosed injury of ulnar nerve at right forearm level, striking against other
stationary object and right elbow ulnar neuropathy. In a report dated March 10, 2016, Dr. Sablan
noted that appellant was treated status post right elbow ulnar nerve decompression. Appellant
reported a dramatic decrease in pain and weakness in the right hand after surgery. He noted
findings of benign incision, full range of motion of the elbow, intact sensation and reflexes were
positive, and symmetrical. Dr. Sablan diagnosed injury of the ulnar nerve at the forearm, right
arm. On March 10, 2016 he noted that appellant would be out of work through March 22, 2016
due to right elbow surgery. Dr. Sablan noted that appellant could return to duty on March 23,
2016 with restrictions on lifting.
In a March 31, 2016 decision, OWCP denied appellant’s claim because he failed to
establish an injury or medical condition causally related to the accepted work incident of
December 22, 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
It is undisputed that on December 22, 2015 while working in a small area in an engine
room pulling wire to tie pads his right elbow struck a foundation. However, the Board finds that
2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

appellant failed to submit sufficient medical evidence to establish that this work incident caused
or aggravated his diagnosed right elbow condition.
Appellant submitted reports from Dr. Sablan dated January 4 and 14, 2016, who treated
him for right elbow pain and, numbness with radiation which began after sustaining a direct blow
to the medial side of his elbow in June 2015. Dr. Sablan noted findings and diagnosed injury of
the ulnar nerve at the right forearm level, striking against other stationary object, and right ulnar
neuritis. He recommended surgery. In a report dated February 29, 2016, Dr. Sablan noted that
appellant related that his symptoms had been present since sustaining a direct blow to the medial
side of his elbow in June 2015. Likewise, on March 10, 2016 he noted that appellant was status
post right elbow ulnar nerve decompression with a dramatic decrease in pain and weakness with
the right hand. Dr. Sablan diagnosed injury of the ulnar nerve at the forearm, right arm. On
March 10, 2016 he noted that appellant would be out of work through March 22, 2016 due to
right elbow surgery. None of Dr. Sablan’s reports, however, provide a history of injury5 or
specifically address whether appellant’s employment activities had caused or aggravated a
diagnosed medical condition.6 Instead, Dr. Sablan indicates that appellant’s symptoms relate to a
June 2015 incident instead of the accepted December 22, 2015 work incident. Therefore, these
reports are insufficient to establish appellant’s claim.
Appellant submitted a December 27, 2015 report from Dr. Pierce who treated him for
right hand, shoulder and right upper limb pain which began two weeks prior. Dr. Pierce
indicated that appellant had not sustained a specific injury, but worked as an insulator for years.
He noted findings and diagnosed cervical radiculopathy and pain in the right shoulder.
Dr. Pierce’s report is insufficient to establish the claim as the physician failed to provide a
history of injury7 or specifically address whether the employment incident had caused or
aggravated a diagnosed medical condition.8 Although Dr. Pierce noted that appellant worked as
an insulator he did not specifically describe how the accepted incident caused a right elbow
condition on or about December 22, 2015. Therefore this report is insufficient to meet
appellant’s burden of proof.
The remainder of the medical evidence fails to provide an opinion on the causal
relationship between appellant’s work incident and his diagnosed right elbow neuropathy. For
this reason, this evidence is not sufficient to meet appellant’s burden of proof.9
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
5

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
6

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
7

Frank Luis Rembisz, supra note 5.

8

A.D., supra note 6.

9

Supra note 6.

4

rationalized medical opinion evidence.10 Appellant failed to submit such evidence, he has not
met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a right elbow
injury causally related to a December 22, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

